                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


  MATTHEW LYNCH,
                                                                      Civil Action
            Plaintiff,                                         No. 18-5398 (RBK)(KMW)

                 v.
                                                             MEMORANDUM OPINION
  OFFICER A. HALE, et al.,

            Defendants.


Kugler, District Judge

       1.        On April 4, 2018, Plaintiff Matthew Lynch filed his complaint in this matter

pursuant to 42 U.S.C. § 1983.

       2.        After receiving the filing fee, the Court screened the complaint and allowed it to

proceed on April 5, 2019.

       3.        The post office returned mail sent to Plaintiff as undeliverable on April 15, 2019,

after receiving notice that Plaintiff was released from the Atlantic County Justice Facility at some

earlier point in time. Plaintiff has not contacted the Court in the intervening time to provide an

updated address.

       4.        Local Civil Rule 10.1(a) requires unrepresented parties to notify the Court of any

change in address within 7 days. The Rule further provides that, failure to file such notice “may

result in the imposition of sanctions by the Court.” Id. Indeed, failure to apprise the Court of an

address change may result in the outright dismissal of the case for failure to proceed, or an

administrative termination of the action without prejudice. See, e.g., Allebach v. Cathell, No. 06-

5005, 2009 WL 2147145 (D.N.J. July 15, 2009); Boretsky v. Corzine, No. 08-2265, 2008 WL

2512916 (D.N.J. June 23, 2008).
       5.      As the Court does not have a current address for Plaintiff, the matter cannot proceed

at this time. The Court will therefore administratively terminate the proceedings without prejudice

to Plaintiff’s right to reinstate this action by notifying the Court and defendants of his new address

within 30 days.

       6.      Failure to provide an updated address within 30 days of the date of this Order may

result in the matter being dismissed for lack of prosecution.

       7.      An appropriate Order follows.


Date: April 22, 2019                                            s/Robert B. Kugler
                                                                ROBERT B. KUGLER




                                                  2
